Citation Nr: 0114021	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to May 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to service connection for retinitis pigmentosa.

In a VA Form 21-4138 dated in August 1999, the veteran raised 
the issue of entitlement to service connection for a deviated 
septum.  As this matter has not been adjudicated, it is not 
properly before the Board and is referred to the RO for 
action deemed appropriate.


REMAND

The veteran contends that he developed retinitis pigmentosa 
in 1956 during basic training.  He indicated that he was 
treated at the Lackland Airforce Base Hospital between 
September and October of 1956.  No medical records from that 
facility are of record. 

Post-service treatment records reflect a history of a 
diagnosis of retinitis pigmentosa as early as 1972.  In a 
March 1996 medical statement, H. Mack, M.D., Ph.D., described 
the condition as progressive eye disease, which causes night 
deficiency, loss of peripheral vision and a decrease in 
central visual acuity; the examiner also described the 
condition as genetic in cause.  VA medical records dated in 
1996 and 1997 also include a diagnosis of retinitis 
pigmentosa.  

In a November 1998 statement, M. A. Musarella, M.D., the 
Director of Ocular Genetics of Long Island College Hospital, 
indicated than on examination of the veteran in October 1998, 
the veteran gave a history of night blindness since age 18 
when he entered the military in 1956.  He also indicated that 
while in the military he was diagnosed with retinitis 
pigmentosa and treated with vitamin A.  The physician 
concluded that it was clear from the history that the veteran 
had retinitis pigmentosa at the time of his entry into the 
military in 1956, but also opined that even though the 
military failed to confirm the diagnosis in service, service 
connection should granted because the condition originated in 
service.  In a subsequent statement dated in June 1999, the 
physician noted that the veteran's entrance and separation 
examination reports showed no symptoms of retinal problems.  

The veteran also submitted an October 1998 statement from his 
cousin corroborating his assertions that he experienced night 
blindness and problems seeing in dark places (such as the 
theater and restaurants) in the late 1950's and 1960's, while 
he was still in the military.  A statement from the veteran's 
wife also expressed similar problems since she met the 
veteran in 1960.  

As indicated in the April 1999 Statement of the Case, the RO 
denied the veteran's claim as not well grounded, on the basis 
that there was no record of in-service medical treatment for 
retinitis pigmentosa or other evidence demonstrating that the 
claimed condition was incurred in or aggravated by military 
service.  

The Board notes, however, that there has recently been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
above, the Board finds that further development of this case 
is warranted.  Specifically, the RO should arrange for the 
veteran to undergo a medical examination to obtain a medical 
opinion as to the etiology of the veteran's retinitis 
pigmentosa.  Such an examination and opinion appears 
necessary, as there is a reasonable possibility that such 
assistance will aid in the establishment of entitlement.  The 
appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
such examination, the RO should associate with the claims 
file copies of any notice(s) of examination that are sent to 
the veteran.  

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the claims file all 
outstanding pertinent medical records.  In this regard, the 
Board notes that any available clinical records pertaining to 
the veteran's hospitalization in 1956 at the Lackland 
Airforce Base Hospital could contain critical information 
pertaining to the etiology of the retinitis pigmentosa.  In 
reviewing the development of the record in this case, the 
Board notes that a VA Form 21-3101 dated in August 1997 
indicates that a request was made for treatment records from 
Lackland Airforce Base.  The response from NPRC indicates 
that morning reports for the veteran's unit from September to 
November 1956 fail to list him as sick or hospitalized.  
However, there is nothing in the record to document that a 
specific request was made with regard to clinical records at 
the Lackland Airforce Base facility or that records from that 
facility are unavailable.  Thus, it is not clear from the 
record whether the potentially critical records of the 
veteran's 1956 treatment at the Lackland Airforce Base 
Hospital were ever specifically requested.  The RO should 
make all reasonable efforts to obtain such records on remand.

The record also indicates that the veteran has received 
treatment from the West Haven VA Medical Center (VAMC).  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

On remand, the RO should also obtain and associate with the 
record any other pertinent records from any other source(s) 
or facility(ies) identified by the veteran, as well as 
undertake any other development and/or notification action 
deemed warranted by the Veterans Claims Assistance Act.  
Furthermore, the RO should obtain and associate with the 
claims file a copy of the power of attorney in favor of the 
Blinded Veterans Association, which is not currently of 
record.

Finally, in adjudicating the claim on appeal, the Board must 
consider the claim on appeal in light of all pertinent 
evidence and legal authority.  This should include, in 
addition to the evidence associated with the claims file 
pursuant to this remand, the 1998 lay statements from the 
veteran's wife and his cousin, the June 1999 statement 
provided by Dr. Musarella, and the copies of opinions of the 
General Counsel outlining the circumstances under which 
service connection for a congenital or developmental disease 
may be warranted (VAOPGCPREC 67-90  and VAOPGCPREC 82-90); 
although this evidence and authority was received by the RO 
after the April 1999 Statement of the Case, but prior to the 
transfer of the claims file to the Board, it has not been 
addressed in a Supplemental Statement of the Case.  See 
38 C.F.R. § 19.31 (2000).

Accordingly, this matter is hereby REMANDED to the RO for the 
following development:

1.  The RO should obtain and associate 
with the claims file a copy of the power 
of attorney in favor of the Blinded 
Veterans Association, which is not 
currently of record.

2.  The RO should undertake all 
reasonable efforts to obtain clinical 
records of the veteran's claimed 
hospitalization for retinitis pigmentosa 
during basic training, apparently from 
September to November 1956, directly from 
the Willford Hall Medical Center, 
Lackland Air Force Base, Texas.  All 
efforts to obtain such records, along 
with the corresponding responses should 
clearly be reflected in the claims file.

3.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the West Haven VAMC 
as well as from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the veteran's 
claims file, and he so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

4.  Following the receipt of all evidence 
received pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a comprehensive VA 
examination by an appropriate specialist 
to determine the current severity and 
etiology of his retinitis pigmentosa.  
All indicated testing in this regard 
should be accomplished, and all clinical 
findings should be reported in detail.  
The complete claims folder, including a 
copy of this REMAND, must be furnished 
to, and be reviewed by, the examiner.  
Following examination of the veteran, 
review of his pertinent medical history 
and assertions (to include that noted 
herein), and consideration of sound 
medical principles, the physician should 
offer an opinion as whether it is at 
least as likely as not that the veteran's 
retinitis pigmentosa originated in or was 
aggravated during the veteran's active 
military.  In providing this opinion, the 
examiner should specifically address (a) 
whether the veteran's retinitis 
pigmentosa is considered a congenital or 
developmental disease; and, if so (b) 
whether it increased in severity beyond 
the natural progression of the disorder 
in service.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include, as appropriate, citation to 
specific evidence of record and 
appropriate medical authority), should be 
set forth in a typewritten report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

8.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
the provisions of 38 C.F.R. § 3.655, as 
appropriate.  Review of the claim on the 
merits should include consideration and 
discussion of evidence associated with 
the claims file since the April 1999 
Statement of the Case (to include the 
1998 lay statements of the veteran's wife 
and cousin, and the June 1999 statement 
from Dr. Musarella) and VAOPGCPREC 67-90  
and VAOPGCPREC 82-90.   The RO must 
provide adequate reasons and bases for 
its determinations.

9.  If the claim remains denied, the RO 
should to the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford him the opportunity to provide 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




